Citation Nr: 0515039	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  97-25 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased evaluation for right ear 
defective hearing, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1982.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected right defective hearing.  

During the pendency of this appeal VA twice revised the 
regulations governing the evaluation of diseases of the ear 
and other sense organs, to include disability from hearing 
loss.  The new regulations were effective June 10, 1999 and 
December 6, 2002.  See 38 C.F.R. §§ 4.85-4.86 (2004) and 69 
Fed.Reg. 48,148-50 (Aug. 9, 2004) respectively.  Under such 
circumstances, the regulations as they existed prior to the 
changes are applicable to the veteran's claim for the periods 
prior to June 10, 1999 and December 6, 2002 respectively, and 
the revised regulations are respectively applicable from June 
10, 1999 and December 6, 2002 forward.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  On remand, the RO must 
consider the claim under all former regulations as well as 
the regulation currently in effect.  The veteran is to be 
advised of applicable regulatory criteria for his increased 
rating claim.  

Additionally, the Board is in receipt of correspondence dated 
April 5, 2005 from the RO.  In this regard, a request has 
been made for the return of the claims folder to the RO in 
order to adjudicate an unrelated claim for service 
connection.  Therefore following, the action below, the 
claims file should be forward to the appropriate RO.  

Accordingly, this matter is REMANDED to the RO for the 
appropriate action:

1.  The RO should readjudicate the 
appellant's claim of entitlement to an 
evaluation in excess of 10 percent for 
right ear defective hearing, specifically 
considering 38 C.F.R. §§ 4.85, 4.86 
(effective prior to and as of June 10, 
1999), as well as the criteria listed in 
the Rating Schedule for hearing loss.  
The RO must also readjudicate the claim 
in light of the changes announced at 69 
Fed.Reg. 48,148-50 (Aug. 9, 2004).  If 
the determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, all 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

2.  The RO should then adjudicate the 
appellant's claim of entitlement to 
service connection referenced in the 
representative's April 2005 memorandum.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


